Citation Nr: 1241972	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  05-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of chorioretinitis, claimed as a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to May 1951.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case has been before both the Board and the Court of Appeals for Veterans Claims (Court).  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its and the Court's remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran suffered from chorioretinitis prior to his active service and that it was not permanently aggravated by his active service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of post-service VA medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

As noted above, this case has been remanded by both the Board and by the Court.  Following an April 2011 denial of service connection by the Board, the Veteran appealed to the Court.  In October 2011, the Court approved a Joint Motion for Remand that vacated the Board's April 2011 decision and returned the case to the Board.  The Joint Motion found that the Board did not support its finding that the Veteran was not currently suffering from a bilateral eye condition with an adequate statement of reasons and bases.  The Joint Motion further found that the Board did not support its finding that the Veteran's eye condition preexisted his active service with clear and unmistakable evidence, and that the Board should address whether the Veteran's complete service treatment records were obtained.  

In accordance with the Joint Motion, the Board remanded the Veteran's claim in March 2012.  In its remand, the Board directed that the RO/AMC obtain the Veteran's service treatment records and service personnel records, and that the Veteran undergo a VA examination to address specific questions.

In reviewing the Veteran's claims folder, the Board notes that his service treatment records and service personnel records were obtained, and that the Veteran underwent a VA examination in March 2012; the examiner from that examination answered each of the Board's specific questions.  Further, in its decision below, the Board has addressed each of the concerns raised by the October 2011 Joint Motion.  The Board thus finds there was substantial compliance with its and the Court's remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find evidence that the Veteran currently suffers from a disability, in service incurrence or aggravation of that disability, and a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran seeks service connection for a bilateral eye condition.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from eye conditions.  The Veteran underwent a VA examination in March 2012.  In that examination, the examiner diagnosed the Veteran as suffering from a chorioretinal scar in the right eye, bilateral pseudophakia, and bilateral mild age-related macular degeneration.  

Next, the Board notes that while the Veteran suffered from an eye condition (namely chorioretinitis) during his active service, the Board also finds clear and unmistakable evidence that his condition preexisted his active service and was not aggravated by it.  

Pursuant to VA laws and regulations, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Further, "temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

First, the Board finds clear and unmistakable evidence that the Veteran's chorioretinitis preexisted his active service.  This finding is based on evidence from the Veteran's service, on the opinion of the VA examiner, and by the Veteran's lay statements themselves.  

With regard to the Veteran's service treatment records, an October 1950 record of induction noted under "all defects or disease claimed by the registrant" that "one eye is bad sees spots."  His October 1950 report of medical examination noted that he had a vision problem (though it was not specified) and assigned him a 3 on the PULHES scale for his eyes.  The examination noted that the Veteran had distant vision in his right eye or 20/800, corrected to 20/50.  On his October 1950 preinduction report of medical history, the Veteran admitted to suffering from "severe eye, ear, nose, or throat trouble."  A May 1951 Medical Board disposition noted that the Veteran suffered from choroiditis.  The Veteran had unaided vision in his right eye of 20/400.  His condition was noted to have existed prior to service, and he was recommended for separation on account of his defective vision.  
A May 1951 clinical abstract noted that the Veteran had suffered from poor vision for the past one-and-a-half years; at that time, after having five pyogenic teeth extracted, he began seeing spots.  He was noted to suffer from an active choroiditis, and his vitreous was hazy.  The abstract noted that his condition existed prior to service, and that there was no aggravation or improvement of his condition since his induction.  The Veteran signed a May 1951 discharge note acknowledging that his eye condition existed prior to his active service and was not aggravated by that service.  

The examiner from the Veteran's March 2012 VA examination used these records to conclude that the Veteran's condition preexisted his active service.  He stated that though the Veteran's induction paperwork did not name his condition specifically, this paperwork read in concert with the Veteran's later treatment shows that he suffered from chorioretinitis, "a condition affecting the posterior segment of one or both eyes."  The examiner concluded that the Veteran's chorioretinitis preexisted his active service.  

Perhaps most importantly, the Veteran himself concedes that his condition preexisted his active service.  In his July 2005 Substantive Appeal, the Veteran stated that the fact that his condition preceded service "is not contested."  The Veteran did, however, contest the idea that his condition did not worsen during service, contending that his "preexisting eye condition . . . was aggravated by lack of medical care while serving the military."  

Given this evidence, the Board finds clear and unmistakable evidence that the Veteran's eye condition preexisted his active service.

The Board also finds clear and unmistakable evidence that the Veteran's eye condition was not aggravated by his active service.  In his March 2012 examination report, the VA examiner noted that the Veteran's "best corrected visual acuity did temporarily deteriorate while the Veteran was on active duty as a result of his chorioretinitis."  The examiner, however, noted that in his examination and in a 2000 examination at St. Luke's Eye Center, the Veteran's "best corrected visual acuity was/is significantly better than it was in 1951."  The examiner thus concluded that the reduction in the Veteran's visual acuity was only temporary, and that the Veteran's lack of treatment for his chorioretinitis during his active service did not result in permanent decrease in his visual acuity.  Instead, the examiner stated that the increase in his disability was due to the natural progression of his disease.  

The Veteran himself certainly contends that his eye condition was aggravated by his active service.  In a September 2003 letter, the Veteran stated that at the time of his induction, he was using cortisone to treat his eye condition.  He stated that he was not given treatment for his condition during his active service, and that his condition worsened during service.  In his July 2004 Notice of Disagreement, he again stated that he did not receive treatment for his condition, and that his condition worsened during service.  In his July 2005 Substantive Appeal, the Veteran stated that he was denied proper medical treatment during basic training.  He stated that, while he was coerced in signing a statement that his condition preexisted service, the fact that his condition preceded service "is not contested."  The Veteran did, however, contest the idea that his condition did not worsen during service, contending that his "preexisting eye condition . . . was aggravated by lack of medical care while serving the military."  

For two reasons, the Board finds the opinion of the VA examiner to be more probative than that of the Veteran.  First, even if the Board were to find the Veteran's competent and credible to make his assertions, under the applicable law, a worsening of symptoms alone does not constitute aggravation.  Jensen, 4 Vet. App. at 306-07.  The Veteran's statements are not detailed enough to rebut those of the VA examiner who found that his visual acuity suffered only a temporary deterioration that was attributable to the natural progression of his disease.  

Second, even if the Board read the Veteran's statements broadly and concluded that the Veteran did contend that his condition was aggravated beyond the normal progression of his disease, the Board finds that the Veteran is not competent offer such an opinion.  While the Veteran may be competent to state that his condition or his vision deteriorated, to determine that this deterioration is due to aggravation of his condition and not due to the natural progression requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements thus cannot be accepted for such purposes.

Accordingly, the Board finds that the most probative and competent evidence of record shows that the Veteran's chorioretinitis preexisted his active service and was not aggravated beyond its normal progression during that active service.  The presumption of soundness is thus rebutted, and therefore there is no evidence of an in-service incurrence of his condition.  Absent evidence of an in-service incurrence, the Veteran's claim for service connection must be denied.  

As a final note, the Board acknowledges that the March 2012 VA examination also found that the Veteran suffers from bilateral pseudophakia and bilateral mild age-related macular degeneration.  Service connection is not warranted for either of these conditions, however, as the examiner determined that they are less likely as not related to his active service or to his chorioretinitis.  Absent any evidence to the contrary (and considering that the Veteran's claim focused solely on the effects of his in-service chorioretinitis), the Board concludes that service connection for these conditions is not warranted.  


ORDER

Entitlement to service connection for a bilateral eye condition is denied.   



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


